DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 14 May 2022 has been entered.

Claim Objections
Claims 2-8 are objected to because of the following informalities. 

Claim 2 recites “The method” and depends from claim 1 which recites “A load control method;” to maintain claim terminology consistency, the examiner recommends reciting “The load control method” in claim 2. 

Claim 3 recites “The method” and depends from claim 1 which recites “A load control method;” to maintain claim terminology consistency, the examiner recommends reciting “The load control method” in claim 3. 

Claim 4 recites “The method” and depends from claim 1 which recites “A load control method;” to maintain claim terminology consistency, the examiner recommends reciting “The load control method” in claim 4. 

Claim 5 recites “A load control device” and also recites “the control device” and “the device;” to maintain claim terminology consistency, the examiner recommends reciting “the load control device” throughout the claim.

 Claim 6 recites “The device” and depends from claim 5 which recites “A load control device;” to maintain claim terminology consistency, the examiner recommends reciting “The load control device” in claim 6. 

Claim 7 recites “The device” and depends from claim 5 which recites “A load control device;” to maintain claim terminology consistency, the examiner recommends reciting “The load control device” in claim 7. 

Claim 8 recites “The device” and depends from claim 5 which recites “A load control device;” to maintain claim terminology consistency, the examiner recommends reciting “The load control device” in claim 8. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “A load control method based on an unmanned aerial vehicle, wherein the unmanned aerial vehicle comprises: … a propeller arm … a propeller blade … wherein a length of the propeller arm is adjustable, and a size of the propeller blade is adjustable …” (emphasis added). The originally filed written description fails to describe how the length of the claimed propeller arm and the size of the claimed propeller blade are adjustable. Note that the only indication of how the length and size are adjustable is the description of a first adjustment mechanism and a second adjustment mechanism, however, no details are provided as to what elements are included in said disclosed adjustment mechanisms, how the elements are configured and how they achieve the adjustment functionality of the propeller arm and propeller blade. The drawings only show empty boxes 202 and 302 as the first adjustment mechanism and second adjustment mechanism, respectively, without any further details in the drawings showing how the adjustment functionalities are achieved. For the reasons above, applicant has failed to show possession of the claimed invention at the time the application was filed. Claims 2-4 also include the limitations discussed above and are also deficient with respect to the written description requirement.

Claim 5 recites “A load control device based on an unmanned aerial vehicle … the unmanned aerial vehicle comprises … a propeller arm … a propeller blade … wherein a length of the propeller arm is adjustable, and a size of the propeller blade is adjustable …” (emphasis added). The originally filed written description fails to describe how the length of the claimed propeller arm and the size of the claimed propeller blade are adjustable. Note that the only indication of how the length and size are adjustable is the description of a first adjustment mechanism and a second adjustment mechanism, however, no details are provided as to what elements are included in said disclosed adjustment mechanisms, how the elements are configured and how they achieve the adjustment functionality of the propeller arm and propeller blade. The drawings only show empty boxes 202 and 302 as the first adjustment mechanism and second adjustment mechanism, respectively, without any further details in the drawings showing how the adjustment functionalities are achieved. For the reasons above, applicant has failed to show possession of the claimed invention at the time the application was filed. Claims 6-8 also include the limitations discussed above and are also deficient with respect to the written description requirement.

Claim 9 recites “An unmanned aerial vehicle … a propeller arm … a propeller blade … wherein a length of the propeller arm is adjustable, and a size of the propeller blade is adjustable …” (emphasis added). The originally filed written description fails to describe how the length of the claimed propeller arm and the size of the claimed propeller blade are adjustable. Note that the only indication of how the length and size are adjustable is the description of a first adjustment mechanism and a second adjustment mechanism, however, no details are provided as to what elements are included in said disclosed adjustment mechanisms, how the elements are configured and how they achieve the adjustment functionality of the propeller arm and propeller blade. The drawings only show empty boxes 202 and 302 as the first adjustment mechanism and second adjustment mechanism, respectively, without any further details in the drawings showing how the adjustment functionalities are achieved. For the reasons above, applicant has failed to show possession of the claimed invention at the time the application was filed. Claim 10 also includes the limitations discussed above and is also deficient with respect to the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “a processor installed in the unmanned aerial vehicle body” and also recites “the processing component comprises one or more processors;” it is not clear if the “one or more processors” include the previously recited “a processor” or are different and additional processor(s), rendering the claim indefinite. 
Claims 6-8 depend from claim 5 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 and 8-10 (as far as claims 5 and 8 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al – hereafter Chan – (US 20160159471 A1) in view of Beckman et al – hereafter Beckman – (WO 2017165456 A1).

Regarding claim 1, Chan teaches a load control method (Fig.30) based on an unmanned aerial vehicle (Fig.1/7A-D), wherein the unmanned aerial vehicle comprises: an unmanned aerial vehicle body (Fig.1/7A-D, B), a propeller arm (Fig.1/7A-D, A/S) with a first end connected to the unmanned aerial vehicle body (Fig.7A-D, left end of S), a propeller blade (Fig.1/7A-D, where R points to) connected to a second end (Fig.7A-D, right end of A) of the propeller arm and a processor (Fig.1, M; Fig.24, CPU) installed in the unmanned aerial vehicle body; and
wherein a length of the propeller arm is adjustable (Fig.7A-D), 
the method comprising:
determining load gravity of the unmanned aerial vehicle based on a carrying object of the unmanned aerial vehicle (¶21; note “unmanned flight on a mission to carry a payload from an initial configuration into a configuration for the mission. The method comprises the steps of determining properties of the payload including at least mass properties”);
determining a target lift of the unmanned aerial vehicle based on the load gravity (¶67; note “the rotors generate thrust and lift to propel the aircraft (including with any payload) under the direction of a control system; as indicated, the reconfigurable UAV/craft comprises a set of rotors to generate thrust and lift”);
determining a target length of the propeller arm based on the target lift (¶107; note “the control system of the reconfigurable UAV/craft is able to operate the rotor system at regulated speeds within the threshold operating range (e.g. within restrictions but achieving desired lift/thrust) under a wide range of operating conditions/demands by coordinating rotor speed control with rotor position configuration for the UAV/craft;” note the rotor position configuration is controlled, among other options, by the length of the propeller arm); and
adjusting the propeller arm to the target length (¶107; note “the control system of the reconfigurable UAV/craft is able to operate the rotor system at regulated speeds within the threshold operating range (e.g. within restrictions but achieving desired lift/thrust) under a wide range of operating conditions/demands by coordinating rotor speed control with rotor position configuration for the UAV/craft;” note the rotor position configuration is controlled, among other options, by the length of the propeller arm, see also ¶117), so that the unmanned aerial vehicle controls the propeller blade to rotate to generate lift to carry the carrying object (¶21).
Chan does not explicitly teach a size of the propeller blade is adjustable; determining a target size of the propeller blade and adjusting the propeller blade to the target size.
Beckman teaches an unmanned aerial vehicle (Fig.1), wherein the unmanned aerial vehicle comprises: an unmanned aerial vehicle body (Fig.1, 104), a propeller arm (Fig.1, 108) with a first end connected to the unmanned aerial vehicle body (Fig.1), a propeller blade (Fig.2, 204). Beckman further teaches a size of the propeller blade is adjustable (Fig.2, via 209-2); determining a target size of the propeller blade and adjusting the propeller blade to the target size (Fig.2; ¶27); this would allow altering the lift and sound generated by the propeller blades (¶27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the load control method of Chan by having a size of the propeller blade being adjustable, determining a target size of the propeller blade and adjusting the propeller blade to the target size as taught by Beckman because this would allow further altering the lift and sound generated by the propeller blades of an unmanned aerial vehicle.

Regarding claim 4, Chan and Beckman further teach the adjusting the propeller arm to the target length and the propeller blade to the target size, so that the unmanned aerial vehicle controls the propeller blade to rotate to generate lift to carry the carrying object comprises:
determining an initial length (Chan Fig.7A/B) of the propeller arm and an initial size (Beckman Fig.4) of the propeller blade before adjustment;
determining a first adjustment step of the propeller blade according to the target size and the initial size (Beckman from Fig.4 to Fig.5);
determining a second adjustment step of the propeller arm according to the target length and the initial length (Chan from Fig.7A/B to Fig.7C/D); and
controlling the propeller blade of the unmanned aerial vehicle to adjust the first adjustment step to the target size (Beckman from Fig.4 to Fig.5) and the propeller arm to adjust the second adjustment step to the target length (Chan from Fig.7A/B to Fig.7C/D), so that the unmanned aerial vehicle controls the propeller blade to rotate to carry the carrying object (Chan ¶21 as modified by Beckman).

Regarding claim 5, Chan teaches a load control device (Fig.1/24, M) based on an unmanned aerial vehicle (Fig.1/7A-D), wherein the control device is used to control an unmanned aerial vehicle and the unmanned aerial vehicle comprises: an unmanned aerial vehicle body (Fig.1/7A-D, B), a propeller arm (Fig.1/7A-D, A/S) with a first end connected to the unmanned aerial vehicle body (Fig.7A-D, left end of S), a propeller blade (Fig.1/7A-D, where R points to) connected to a second end (Fig.7A-D, right end of A) of the propeller arm and a processor installed in the unmanned aerial vehicle body; and wherein a length of the propeller arm is adjustable (Fig.7A-D), 
the device comprising: a processing component (Fig.1, M; Fig.24, CPU), and a storage component (Fig.1, M; Fig.24, STORAGE) connected to the processing component; wherein the processing component comprises one or more processors (Fig.1, M; Fig.24, CPU), the storage component comprises one or more memories (Fig.1, M; Fig.24, STORAGE), and the storage component is for storing one or more computer instructions (Fig.1, M; Fig.24, DATA/PROGRAM) for the processing component to call and execute;
wherein the processing component is for:
determining load gravity of the unmanned aerial vehicle based on a carrying object of the unmanned aerial vehicle (¶21; note “unmanned flight on a mission to carry a payload from an initial configuration into a configuration for the mission. The method comprises the steps of determining properties of the payload including at least mass properties”); determining a target lift of the unmanned aerial vehicle based on the load gravity (¶67; note “the rotors generate thrust and lift to propel the aircraft (including with any payload) under the direction of a control system; as indicated, the reconfigurable UAV/craft comprises a set of rotors to generate thrust and lift”); determining a target length of the propeller arm based on the target lift (¶107; note “the control system of the reconfigurable UAV/craft is able to operate the rotor system at regulated speeds within the threshold operating range (e.g. within restrictions but achieving desired lift/thrust) under a wide range of operating conditions/demands by coordinating rotor speed control with rotor position configuration for the UAV/craft;” note the rotor position configuration is controlled, among other options, by the length of the propeller arm); and adjusting the propeller arm to the target length (¶107; note “the control system of the reconfigurable UAV/craft is able to operate the rotor system at regulated speeds within the threshold operating range (e.g. within restrictions but achieving desired lift/thrust) under a wide range of operating conditions/demands by coordinating rotor speed control with rotor position configuration for the UAV/craft;” note the rotor position configuration is controlled, among other options, by the length of the propeller arm, see also ¶117), so that the unmanned aerial vehicle controls the propeller blade to rotate to generate lift to carry the carrying object (¶21).
Chan does not explicitly teach a size of the propeller blade is adjustable; determining a target size of the propeller blade and adjusting the propeller blade to the target size.
Beckman teaches an unmanned aerial vehicle (Fig.1), wherein the unmanned aerial vehicle comprises: an unmanned aerial vehicle body (Fig.1, 104), a propeller arm (Fig.1, 108) with a first end connected to the unmanned aerial vehicle body (Fig.1), a propeller blade (Fig.2, 204). Beckman further teaches a size of the propeller blade is adjustable (Fig.2, via 209-2); determining a target size of the propeller blade and adjusting the propeller blade to the target size (Fig.2; ¶27); this would allow altering the lift and sound generated by the propeller blades (¶27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the load control device of Chan by having a size of the propeller blade being adjustable, determining a target size of the propeller blade and adjusting the propeller blade to the target size as taught by Beckman because this would allow further altering the lift and sound generated by the propeller blades of an unmanned aerial vehicle.

Regarding claim 8, Chan and Beckman further teach the processing component adjusting the propeller arm to the target length and the propeller blade to the target size, so that the unmanned aerial vehicle controls the propeller blade to rotate to generate lift to carry the carrying object specifically is:
determining an initial length (Chan Fig.7A/B) of the propeller arm and an initial size (Beckman Fig.4) of the propeller blade before adjustment;
determining a first adjustment step of the propeller blade according to the target size and the initial size (Beckman from Fig.4 to Fig.5);
determining a second adjustment step of the propeller arm according to the target length and the initial length (Chan from Fig.7A/B to Fig.7C/D); and
controlling the propeller blade of the unmanned aerial vehicle to adjust the first adjustment step to the target size (Beckman from Fig.4 to Fig.5) and the propeller arm to adjust the second adjustment step to the target length (Chan from Fig.7A/B to Fig.7C/D), so that the unmanned aerial vehicle controls the propeller blade to rotate to carry the carrying object (Chan ¶21 as modified by Beckman).

Regarding claim 9, Chan teaches an unmanned aerial vehicle (Fig.1/7A-D), comprising an unmanned aerial vehicle body (Fig.1/7A-D, B), a propeller arm (Fig.1/7A-D, A/S) with a first end connected to the unmanned aerial vehicle body (Fig.7A-D, left end of S), a propeller blade (Fig.1/7A-D, where R points to) connected to a second end of the propeller arm (Fig.7A-D, right end of A) and a processor (Fig.1, M; Fig.24, CPU) installed in the unmanned aerial vehicle body to control the propeller blade to rotate to generate lift to carry a carrying object (Fig.1, L), wherein a length of the propeller arm is adjustable (Fig.7A-D), 
and a target length of the propeller arm are determined according to a target lift determined by load gravity of the unmanned aerial vehicle.
Chan does not explicitly teach a size of the propeller blade is adjustable; wherein a target size of the propeller blade is determined by load gravity of the unmanned aerial vehicle.
Beckman teaches an unmanned aerial vehicle (Fig.1), wherein the unmanned aerial vehicle comprises: an unmanned aerial vehicle body (Fig.1, 104), a propeller arm (Fig.1, 108) with a first end connected to the unmanned aerial vehicle body (Fig.1), a propeller blade (Fig.2, 204). Beckman further teaches a size of the propeller blade is adjustable (Fig.2, via 209-2); determining a target size of the propeller blade and adjusting the propeller blade to the target size (Fig.2; ¶27); this would allow altering the lift and sound generated by the propeller blades (¶27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the unmanned aerial vehicle of Chan by having a size of the propeller blade being adjustable and a target size of the propeller blade is determined by load gravity based on the teachings of Beckman because this would allow further altering the lift and sound generated by the propeller blades of an unmanned aerial vehicle.

Regarding claim 10, Chan and Beckman further teach the processor of the unmanned aerial vehicle is further configured to:
determine the load gravity of the unmanned aerial vehicle based on the carrying object of the unmanned aerial vehicle (Chan ¶21; note “unmanned flight on a mission to carry a payload from an initial configuration into a configuration for the mission. The method comprises the steps of determining properties of the payload including at least mass properties”);
determine the target lift of the unmanned aerial vehicle based on the load gravity (Chan ¶67; note “the rotors generate thrust and lift to propel the aircraft (including with any payload) under the direction of a control system; as indicated, the reconfigurable UAV/craft comprises a set of rotors to generate thrust and lift”);
determine the target size (Beckman Fig.4/5) of the propeller blade and the target length (Chan Fig.7A-D) of the propeller arm according to the target lift; and
adjust the propeller arm to the target length (Chan from Fig.7A/B to Fig.7C/D) and the propeller blade to the target size (Beckman from Fig.4 to Fig.5), so that the unmanned aerial vehicle controls the propeller blade to rotate to generate lift to carry the carrying object (Chan ¶21 as modified by Beckman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745